Title: Thomas Jefferson’s Notes on the Wages of Michele Raggi and Giacomo Raggi, 17 February 1819–17 February 1820
From: Jefferson, Thomas,Raggi, Giacomo,Raggi, Michele
To: 


					
						
							
						
					
					Michael & Giacomo (James) Raggi.
					
						
							1819. 
							
								Feb. 17. their wages began @ 526.D. a year. each same day. they recd 200.D. each on account,
						
					
					
					
						
							
							
							
							D
						
						
							1820. Feb. 17. 
							
								
									
								
								a year’s wages
							
							
							1052
						
						
							
							by cash recd on that day of agreemt 
							400
							
						
						
							
							by do now to be remitted
							400.
							
						
						
							
							payments by mr Brockenb.
							 
							
						
					
					
					we are entitled by the contract always to keep in our hands a quarter of a year’s salary, which is to be paid at the end of their term. say 131.50 D
				